Citation Nr: 1811246	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for right knee internal derangement with traumatic arthritis, currently evaluated as 20 percent disabling prior to September 22, 2015.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability associated with right knee internal derangement with traumatic arthritis prior to September 22, 2015.

3.  Entitlement to an increased rating for residuals of a right total knee arthroplasty, currently evaluated as 30 percent disabling (exclusive of a temporary total evaluation from September 22, 2015, to November 1, 2016).

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a March 2014 rating decision, the RO granted a separate 10 percent evaluation for right knee instability.  Thereafter, in an April 2016 rating decision, the RO granted a temporary total evaluation for based on surgical treatment necessitating convalescence for a right knee arthroscopy, effective from September 22, 2015.  The RO assigned a 30 percent evaluation for the right knee disability, status-post total knee arthroplasty, effective from November 1, 2016.  As the Veteran's appeal for an increased evaluation for the right knee was still pending when the Veteran had a total knee arthroplasty, the Board finds that the issue of entitlement to an increased rating for right knee internal derangement with traumatic arthritis and right knee instability remain in appellate status.  

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA knee examination in December 2015, following a September 2015 right total knee arthroplasty.  During the April 2017 hearing, the Veteran testified that his right knee disability had worsened since his December 2015 VA examination. See transcript, p. 10.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing. Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports of record do not include these findings.

For these reasons, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  The examiner should also determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

The Board also finds that an additional medical opinion is needed regarding the claim for service connection for a left knee disorder.  In this regard, the Board notes that a July 2013 VA examiner opined that the Veteran's left knee disorder was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  He noted that the Veteran's left knee arthritis was mild, which could relate to a normal aging process and a history of obesity.  A February 2015 VA examiner noted his agreement with the July 2013 VA examiner's opinion and stated that the Veteran's left knee disorder was at least as likely as not related to his weight and activity after service.  He noted that he found no evidence that the Veteran had left knee pain in service or following service until he was 49 years-old.  He further indicated that the Veteran had no gait abnormality to cause aggravation of the left knee by the service-connected right knee disability.  Rather, he noted that the Veteran's left knee degenerative changes were consistent with age and activity-related causes of his symptoms.  However, neither VA examiner addressed evidence of record in which the Veteran reported left knee pain due to compensation for his right knee disability. See, e.g., a March 2010 VA treatment record (the Veteran reported pain to his left hip when his right knee causes severe pain); September 2012 VA treatment records (the Veteran reported new onset left knee pain due to using his left leg to compensate for his right knee disability).

In addition, in May 2017, the Veteran submitted a private medical opinion in which his treating orthopedist noted that the Veteran had been compensating for his right knee disability by overusing his left knee.  Specifically, he reported that the Veteran had fairly persistent extensor mechanism pain in the left knee that was most likely related to overuse.

Therefore, on remand, the Veteran should be afforded another VA examination to determine the nature and etiology of the Veteran's left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from Willamette Valley Orthopedics and Sports Medicine.

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee disability and to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

With respect to the right knee, the examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examination conducted during the appeal period. See, e.g., July 2013, February 2015, and December 2015 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's current left knee disorder was either caused or permanently aggravated by his service-connected right knee disability.  In so doing, he or she should address the Veteran's contention that his current left knee disorder was caused by compensating for his service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

In rendering this opinion, the examiner should consider the Veteran's April 2017 hearing testimony; a March 2010 VA treatment record in which the Veteran reported pain to his left hip when his right knee causes severe pain; September 2012 VA treatment records in which the Veteran reported new onset left knee pain due to using his left leg to compensate for his right knee disability; the July 2013, February 2015, and December 2015 VA examination reports; and the May 2017 private opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




